December 31, 2009 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549 Attention:Maryse Mills-Apenteng, Special Counsel Re: Aspyra, Inc. Preliminary Revised Information Statement on Schedule 14C Filed November 23, 2009 (File No. 001-13268) Amendment No. 1 to Preliminary Transaction Statement on Schedule 13E-3 Filed November 23, 2009 (File No. 005-34708) Ladies and Gentlemen: On behalf of Aspyra, Inc. (the "Company" or “Aspyra”), please accept this letter as the Company’s response to the comments of the reviewing Staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filings as set forth in the comment letter of December 9, 2009. Schedule 13E-3 1.Please advise us as to what consideration was given to whether Mr. Bradford Peters is anaffiliate engaged in the going private transaction and accordingly, should be a filingperson on the Schedule 13E-3.Alternatively, please revise the Schedule 13E-3 to include him as a filing person.For help in making this determination, please review Section II.D.3 of our Current Issues Outline, publicly available at our website at www.sec.gov.Please note that each filing person must individually comply with the filing, dissemination and disclosure requirements on Schedule 13E-3.Revise the disclosure to include all of the information required by Schedule 13E-3 and its Instructions for any filing person added in response to this comment. Response: The Company has determined that Mr. Bradford Peters is not a filing person on the Schedule 13E-3. Mr. Peters is a passive investor in the Company, is not involved in the management of the Company and was not involved in the decision to effect a reverse split and deregister the Company’s common stock under the Exchange Act. Furthermore, Mr. Peters’s approval was not required for the reverse split, as the Company had sufficient votes from other shareholders. 61 BroadwayNew York, New
